       Case 4:17-cv-03022-JST Document 658 Filed 05/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                           OAKLAND DIVISION
11

12
      EOLAS TECHNOLOGIES                            Case No. 4:17-cv-03022-JST
13    INCORPORATED,
                                                    Related to Case Nos. 4:17-cv-01138-JST,
14                            Plaintiff,            4:17-cv-03023-JST, and 4:15-cv-05446-JST

15            v.                                    [PROPOSED] ORDER CONTINUING
                                                    FURTHER CASE MANAGEMENT
16    AMAZON.COM, INC.,                             CONFERENCE AND JOINT CASE
                                                    MANAGEMENT STATEMENT BY TWO
17                            Defendant.            WEEKS

18

19

20

21

22

23

24

25

26
27

28

     Case No. 4:17-cv-03022-JST                                             [PROPOSED] ORDER
                                                               CONTINUING CMC AND JCMS DATES
       Case 4:17-cv-03022-JST Document 658 Filed 05/12/21 Page 2 of 2


 1                                         [PROPOSED] ORDER

 2           Before the Court is the parties’ joint stipulation to continue the dates for the further Case

 3   Management Conference and Joint Case Management Statement. Having considered the stipula-

 4   tion and all related matters, the Court hereby GRANTS the stipulation. The Court continues the

 5   further Case Management Conference to June 8, 2021 and the Joint Case Management Statement

 6   due date to June 1, 2021.

 7

 8           PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.

 9

10

11   DATED: May 12, 2021
                                                            Honorable Jon S. Tigar
12                                                          United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Case No. 4:17-cv-03022-JST                                                     [PROPOSED] ORDER
                                                        1              CONTINUING CMC AND JCMS DATES
